On Motion for Rehearing.
On this motion appellee ably urges that we have either assumed erroneously that appellant made proof of the "essentials of taxation," or have dispensed with these essentials; that we have erred in holding that a tax sale certificate, the validity of which is not established, is a defense against a cross suit based on the original title; and that we have in effect held erroneously that a valid tax title may be established by production of a tax sale certificate. A word further may be helpful.
We hold that appellant presented legal prima facie proof of the essentials of taxation. His tax sale certificate was received in evidence without objection. It vested in him "a complete legal title." Laws 1921, c. 133, § 442. It is the appropriate evidence of a "sale or title," unassailable except on the stated grounds (section 435), or other ground disclosing "essential" defect. "To say that a conveyance shall stand until it is overthrown, is to invest it with the character of prima facie evidence." Greene v. Williams, 58 Miss. 752.
The deed vests "a perfect and complete title in fee simple." Section 452. The principal if not the only difference between the title under the certificate and that under the deed is that the former is subject to redemption.
Since the sections just mentioned necessarily constitute both certificate and deed prima facie evidence of title, it is a matter of no importance that another section (455) expressly gives the deed the quality of prima facie evidence, and a matter of equal unimportance that the certificate is not expressly so endowed.
Viewing the matter thus, we have felt constrained to hold that section 452, in so far as it prescribes the form of tax deeds, is directory. Appellant's deed shows on its face the issuance of the certificate and the lapse of the time allotted for redemption. Its failure to recite the nonessential fact of the rendition of judgment does not destroy it as conveyance of title or as proof.
Whether a certificate alone, plus affirmative proof of failure to redeem, would support a judgment quieting title, is a question not arising in this case and to be postponed until it shall arise.
The motion for rehearing must be overruled.
BICKLEY, C.J., and SADLER, J., concur.
HUDSPETH and NEAL, JJ., did not participate. *Page 370